Citation Nr: 1112804	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-20 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1996 to January 1997, April 2003 to August 2003, and March 2005 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in August 2009; a transcript of that hearing is of record.

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A copy of the transcript of that hearing is also of record.


FINDING OF FACT

The record contains clear and unmistakable evidence that a bilateral knee disorder pre-existed the Veteran's periods of active military service and was not aggravated during service.


CONCLUSION OF LAW

A bilateral knee disorder was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a pre-adjudication letter sent to the Veteran by the RO in September 2007 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 


A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Available service treatment records, service personnel records, and all relevant private treatment records pertaining to his claim have been obtained and associated with his claims file.

In an April 2008 VA Memorandum, the RO detailed its attempts to obtain the Veteran's original service treatment records for the time period from March 2005 to June 2005, concluding that the Veteran's service treatment records for that time period were unavailable.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.

Next, specific VA medical examinations pertinent to the issue on appeal were obtained in October 2007 and December 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2009 VA examination obtained in this case was more than adequate, as it was predicated on a full reading of the Veteran's claims file.  The examination considered all of the pertinent evidence of record, to include service treatment records, service personnel records, and private treatment records, and the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, in August 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2010 hearing, the undersigned AVLJ identified the issue on appeal.  Also, information was solicited regarding the nature of his pre-service knee injuries, in-service injury, and the claimed causal relationship between in-service events and the currently diagnosed bilateral knee disorders.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing discussion focused on the elements necessary to substantiate the claim and did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

Governing Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b) (2010).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"--that is, a worsening that existed not only at the time of separation but one that still exists currently--is required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background 

The Veteran contends that he currently suffers from a bilateral knee disorder which was aggravated by events during his active service, to include a July 2003 long distance march he participated in while he was stationed in Bosnia.

Reserve service treatment records, to include examination reports dated in April 1986, January 1988, and March 1994, revealed findings of surgical scars on both knees, post-operative menisectomy on both knees (1969, 1970, 1971, and 1973), and stable knees.

Available service treatment records included a December 1996 Report of Medical History that showed complaints of swollen and painful bilateral knees with prior bilateral knee surgery.  An April 2003 Report of Medical History reflected complaints of knee trouble.  


A July 2003 service treatment record showed complaints of bilateral knee pain with onset of pain while training [marching] in Bosnia.  Pain was noted to be severe after the march with the Veteran taking some anti-inflammatory medication and the right knee pain worse than the left knee.  Physical examination findings for the right knee were listed as mild effusion, crepitus, range of motion from 0 degrees to 120 degrees, PFT and medial compartment tenderness, healed scar, varus attitude of the knee, and no collateral ligament laxity or tenderness.  Regarding the left knee, the examiner, L. W., M.D. (a Colonel in the Medical Corp of the United States Army), listed findings of no effusion, crepitus, range of motion from 0 degrees to 130 degrees, PFT and medial compartment tenderness, healed scar, varus attitude of the knee, and no collateral ligament laxity or tenderness.  X-ray findings were noted as severe degenerative changes of the bilateral knees, right greater than left.  The examiner listed an impression of degenerative arthritis of the bilateral knees.

A July 2003 permanent physical profile listed the Veteran's medical condition as osteoarthritis of bilateral knees.  In a July 2003 Post-Deployment Health Assessment (self assessment questionnaire), the Veteran detailed that he was stationed in Bosnia, that his health stayed about the same or got better during his deployment, and that he had not been seen in sick call.  He was noted to deny experiencing swollen, stiff, or painful joints as well as report that his health in general was excellent and that did not have any medical problems develop during deployment.

In an October 2003 statement, L. W., M.D. listed diagnoses of osteoarthritis of the right and left knee as well as pain of the right and left knee.  He opined that the Veteran did have an aggravation of his osteoarthritis of the knees, including increased pain with doing physical exercises, by the physical demands of the Army.  He concluded that part of the Veteran's disability was due to the physical training that was required for the military. 

In his August 2007 claim, the Veteran asserted that his bilateral knee ankylosis and loss of motion began in August 2003 and that he was treated while stationed in Bosnia by L. W., M. D.

In an October 2007 VA joints examination report, the Veteran indicated that he had suffered torn medial and lateral menisci in both knees while playing football before entering service, undergoing knee surgeries in 1969, 1970, 1971, and 1973.  He reported that he continued to play football until 1974 even after his knee surgeries and that his knees did not bother him until he suffered from severe pain, stiffness, and swelling of the knees during his participation in a 60 mile march in 2003.  The Veteran complained of current dull, constant pain, stiffness, occasional locking and giving way, and intermittent swelling of the knees.   It was noted that the Veteran was a full-time physician (internist and cardiologist) that worked a total of 60 hours per week in a job that required a lot of walking.  After examining the Veteran and reviewing his claims file, the examiner, a VA physician, listed diagnoses of status post medial meniscectomy and lateral meniscectomy of the right knee and left knee as well as severe degenerative arthritis of both knees. 

In his June 2009 substantive appeal, the Veteran asserted that his knees were stable before entering service and were aggravated while marching in Bosnia.

In a June 2009 statement, a physician, P. D. R., M.D., that served with the Veteran in Bosnia in 2003 indicated that they experienced a base-wide DANCON march in excess of 30 kilometers.  The physician indicated that the Veteran actively ran with him on a near daily basis during service but that he could only walk due to pain after the march.

In a June 2009 statement, a physician, S. S., M.D., that served with the Veteran in Bosnia in 2003 indicated that he was able to participate in the Army Physical Fitness Test prior to the road march.  The physician reported that the Veteran had severe pain in both knees after the march that prevented him from keeping up with in-service fitness standards.  He opined that the Veteran's injury sustained during the road march was service-connected and should be duly compensated. 

During the September 2009 DRO hearing, the Veteran stated that he had minimal pain before the in-service road march in 2003, developed severe blood-filled blisters during that march, and then experienced bilateral knee pain, edema, and limitation of motion, necessitating treatment with ice packs, elevation, and non-steroidal anti-inflammatories.  He indicated that in his current practice he has trouble kneeling down, has to limit his activities, and must take frequent breaks.

In a December 2009 VA joints examination report, the Veteran complained of bilateral knee discomfort, pain, stiffness, weakness, swelling, and tenderness.  He reported that he occasionally uses a brace, continues to work as a full time physician, and serves in the United States Army Reserves (USAR) with a permanent physical profile (no running - walk at own pace).  Physical examination findings were listed as poor propulsion, tenderness, meniscus abnormality, well healed surgical scars, limitation of motion, and bilateral knee ankylosis.  

After reviewing the claims file and examining the Veteran, the examiner, a VA staff physician (Doctor of Osteopathy - Fellow of the American College of Osteopathic Emergency Physicians), listed a diagnosis of degenerative arthritis of bilateral knees.  He opined that the Veteran's bilateral knee osteoarthritis and it's natural progression was less likely as not permanently aggravated by the in-service July 2003 road march.  It was noted that the Veteran has had chronic knee problems since 1969 and has been ambulating without benefit of the mensci in his knees for 40 years.  The examiner commented that there is no doubt that the severe degenerative arthritis of both knees was temporarily aggravated by the Veteran's participation in the July 2003 road march.  However, he concluded that the cumulative effect of 40 years of ambulation (essentially bone on bone - femur on tibia since mensci removal), not one isolated temporarily aggravating marching incident, led to the Veteran's bilateral knee degenerative osteoarthritis and did not alter/worsen it's natural progression. 

During the August 2010 Board hearing, the Veteran described his pre-service football injuries and reiterated that he had four orthopedic surgeries in college.  He further indicated that he suffered major functional impairment after his deployment to Bosnia with the road march in particular causing a major exacerbation in his knee pain.  The Veteran emphasized that L. W., M.D., a Board certified orthopedic surgeon, felt that his injuries were contributed to by the in-service road march.  He argued that that opinion should carry more weight than the VA orthopedist who examined him six years after the fact.  It was indicated that he had a lot of difficulty walking, kneeling, and standing for prolonged periods and that his occupation as a physician did not allow for the use of narcotic pain relievers or for time off for any surgical procedure.  The Veteran's spouse testified that his activities were limited due to pain after deployment. 

Analysis

The Board finds that a presumption of soundness does not apply in this case. Evidence of record, including service treatment records, post-service private and VA evidence, and the Veteran's own statements, clearly noted and acknowledged the existence of a pre-existing bilateral knee disorder with four prior surgeries occurring before the Veteran's periods of active duty.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) (2010).  Having found clear and unmistakable evidence of a pre-existing bilateral knee disorder, the next inquiry is whether there is clear and unmistakable evidence that a bilateral knee disorder was aggravated or permanently worsened during service.

Here, the Board finds that a preponderance of the evidence is against any finding that the pre-existing bilateral knee disorder underwent any permanent increase in symptoms or any increase in severity during service beyond the natural progress of the condition.  Thus, the presumption of aggravation also does not apply in this case.

As an initial matter, the Board notes that it may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board is cognizant that the Veteran's own medical opinions as well as the opinions of his private physicians (and fellow servicemen) in October 2003 and June 2009 found that the Veteran's bilateral knee disorder had worsened or been aggravated by events during active service and that part of the Veteran's bilateral knee disorder was due to the physical training that was required for the military.  However, the physicians did not provide any type of rationale for their opinions and simply concluded the Veteran's bilateral knee disorder had worsened or been aggravated by the in-service road march in 2003.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Consequently, the Board notes that this evidence is insufficient to show that the Veteran's pre-existing bilateral knee disorder was permanently worsened or aggravated beyond the natural progression of the disability during active service.  

By contrast, in the December 2009 VA joints examination report, after reviewing the claims file and examining the Veteran, a VA physician specifically found that the Veteran's bilateral knee osteoarthritis and it's natural progression were less likely as not permanently aggravated by the in-service July 2003 road march.  Thereafter, the examiner provided a detailed and well-reasoned rationale for his opinion.  While acknowledging that there was no doubt that the Veteran's severe bilateral knee degenerative arthritis was temporarily aggravated by his participation in the July 2003 road march, the examiner clearly explained that the cumulative effect of 40 years of ambulation (not the isolated temporarily aggravating in-service marching incident), led to the Veteran's bilateral knee degenerative osteoarthritis and did not alter/worsen the natural progression of the claimed disorder.  See also Harris v. West, 11 Vet. App. 456, 462 (1998) (finding that a physician's "unequivocal and uncontradicted opinion" was clear and unmistakable evidence to rebut the presumptions of soundness and aggravation).

In this case, the Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether the Veteran's bilateral knee disorder was aggravated during service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, there is no dispute that Veteran and his spouse are competent to report symptoms, including pain, limitation of function, and stiffness, of a bilateral knee disorder he experiences because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

However, though not disparaging the Veteran's ample qualifications as a physician with specialties in internal medicine and cardiology, the Board has determined his statements concerning a causal relationship between his pre-existing knee disorder and events during active service are not credible and lack probative value, as they are inconsistent with probative medical evidence of record which showed that his bilateral knee disorder was not aggravated beyond the natural progression of the condition during service.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Therefore, entitlement to service connection for a bilateral knee disorder has not been established, either through medical evidence or his statements.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim for service connection for a bilateral knee disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


